Citation Nr: 1725186	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include panic disorder, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel






INTRODUCTION


The Veteran served on active duty from July 1978 to July 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO. 

The Board previously remanded this case in September 2011, July 2014, and February 2016 for further development.  The Veteran's representative submitted a brief in May 2017.  This matter is again is before the Board.


FINDING OF FACT

The objective evidence does not show that the Veteran has an acquired psychiatric disorder, to include panic disorder, anxiety, or depression, that is casually or etiologically related to his period of active military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is not warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I. Entitlement to Service Connection for an Acquired Psychiatric Disability

A. Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Facts and Analysis

The Veteran seeks service connection for an acquired psychiatric disability, to include anxiety and depression.  The Board finds that service connection for an acquired psychiatric disability, to include anxiety and depression, is not warranted on a direct basis.

The first element of direct service connection is a current disability.  38 C.F.R. § 3.303.  Per Social Security Administration (SSA) records, the Veteran received a psychological evaluation and was formally diagnosed with a panic disorder in March of 2006.  As such, the first element is satisfied. 

With regard to the second element, the Veteran's service treatment records (STRs) are silent regarding any in service treatment for a psychiatric disability.  The Veteran's Report of Medical History and his June 1982 separation examination do not indicate that the Veteran had anxiety or depression-every aspect of that examination was noted to be normal.  Comparably, there are no VA treatment records or private treatment records that show the Veteran was treated for a psychiatric disability in the Navy or within one year of separation.  The Veteran ceased active service in July 1982 and filed a claim for service connection in June 2006. 

The Board notes that SSA records and treatment records from the Birmingham, Tuscaloosa VA Medical Center (VAMC) show that the Veteran has been receiving consistent treatment including psychotherapy and medication management for his panic disorder, anxiety, and depression since 2006.  The Board, similarly, acknowledges that the Veteran has experienced a number of issues related to his diagnosed conditions including job loss and homelessness. 
The Veteran contended in his April 2009 VA Appeal Form 9, that he received treatment at the Norfolk Naval Station while on active duty after witnessing eight helicopters crash in the sand.  Responses came back from the National Records Personnel Center in 2012 and the Appeals Management Center in 2016 indicating that service treatment records (STRs) for this reported in-service treatment do not exist.

The Board notes that the Veteran stated that he experienced this in-service event and acknowledges that the Veteran is competent to report events that he witnessed personally.  There is no evidence indicating these statements are not credible; however, there are no records to substantiate the Veteran's account of this incident.  As such, the statements regarding this event are entitled to low probative weight. 

Accordingly, the Board must also examine whether the Veteran's current disabilities are causally related to his time in service.  

The Board reiterates that the Veteran contends his disability was caused by his active naval service.  However, the Veteran's statements concerning the causal relationship between his active service and his current disability are not competent; medical expertise is required in order to render an opinion linking the two.  Jandreau v. Nicholson, 492 F.3d 1372.  As the Veteran's statements regarding the nexus between his disability and his time in service are not competent or credible, they are entitled to no probative weight. 

Turning to the medical evidence of record, the Veteran underwent a VA examination in November 2011.  The examiner opined that the Veteran's psychiatric disability is less likely than not proximately due to or the result of his military service.  The examiner commented that there was no indication of any complaints of or treatment for a mental disorder in service, nor was there any suggestion of any disorder being present until, at the earliest, 2002, some 20 years following his separation from service.

The November 2011 VA examiner was competent and there is no evidence to undermine the credibility of the opinion.  As such, the Board assigns the opinion significant weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Based on the lay and medical evidence of record, the Board finds that the preponderance of evidence is against a finding that the Veteran's disability is related to his time in service. 

Finally, as the most probative evidence fails to establish a causal link between the Veteran's diagnosed disability and his time in service, direct service connection cannot be established. 

Therefore, the Board concludes that service connection for an acquired psychiatric disorder, to include anxiety and depression, is not warranted.  The benefit of the doubt rule is not for application because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include panic disorder, anxiety, and depression is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


